PER CURIAM.
On April 11, 1996, this Court issued an opinion in the above styled cause amending the Florida Rules of Judicial Administration to require that (1) original judges be assigned to hear subsequent proceedings if possible (added to rule 2.050(b)(4)); (2) chief judges file periodic reports regarding the status of postconviction and collateral relief proceedings in death cases (added to rule 2.050(b)(7)); and (3) circuit judges hold a status conference and take whatever action is necessary to ensure that a complete record on appeal in death cases is properly prepared (created new rule 2.050(h)).
These amendments became effective on April 11, 1996. Because these amendments were promulgated on this Court’s own motion, the Court allowed comments to be submitted regarding the amendments. The time for filing comments has now expired and one comment has been received.
A member of the Appellate Court Rules Committee has suggested that newly created rule 2.050(h), regarding the record on appeal, be incorporated or immediately follow Florida Rule of Appellate Procedure 9.140(b)(4)(A) rather than being included as a Rule of Judicial Administration.
After having considered this suggestion, we conclude that newly created rule 2.050(h) shall remain in the Rules of Judicial Administration. No conflict exists between rule 2.050(h) and rule 9.140(b)(4)(A). • Additionally, chief judges generally look to the Rules of Judicial Administration for their administrative responsibilities. Nevertheless, because these two rules are so closely related, we have determined that a cross-reference should be included in the commentary to both rules. Consequently, we direct that the following provisions be added to the commentary of each of these rules:
Florida Rule of Judicial Administration 2.050
1996 Court Commentary. Rule 2.050(h) should be read in conjunction with Florida Rule of Appellate Procedure 9.140(b)(4)(A).
*1286Florida Rule of Appellate Procedure 9.140
1996 Court Commentary. Rule 9.140(b)(4)(A) should be read in conjunction with Florida Rule of Judicial Administration 2.050(h).
These amendments to the commentary of the rules shall become effective upon the filing of this opinion.
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.